DETAILED ACTION
1.                  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  				Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
3. 	Claims 1-3 are rejected under under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sato [US9711872].
 	Claim 1, Sato discloses a joining structure of a terminal 501 and a cable 507 for joining a core wire 513 exposed from an insulation sheath 509 of the cable 507 to the terminal 501, wherein the terminal 501 includes a joining surface [of 519] to which the exposed core wire 513 is joined; the exposed core wire 513 includes at least two joining portions A, C; and the at least two joining portions A, C are formed by being individually joined to the joining surface [of 519] of the terminal 501 by means of pressure-welding [col.1, lines 55-56]. The term “individually joined” is so broadly recited, therefore, the claim invention reads on the prior art.

    PNG
    media_image1.png
    461
    1111
    media_image1.png
    Greyscale

  	Claim 2, Sato discloses the joining structure of the terminal and the cable according to claim 1, wherein the at least two joining portions A, C are provided with a predetermined interval B between the at least two joining portions A, C, the predetermined interval B being in a longitudinal direction of the exposed core wire. 
 	Claim 3, Sato discloses the joining structure of the terminal and the cable according to claim 1, wherein a height Ha of a joining portion on a distal end side of the at least two joining portions is formed to be lower than a height Hc of a joining portion on a proximal end side.
Claim Rejections - 35 USC § 103
4.	 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for
all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102
of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject
matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art
to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
5.  	Claims 4 -7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato [US9711872].
 	Claim 4, Sato discloses a joining method of a terminal and a cable for joining a core wire 513 exposed from an insulation sheath 509 of the cable 507 to the terminal 501, the method comprising: pressure-welding [col. 1, lines 55-56] and joining an exposed end portion at least on a proximal end side of the exposed core wire to a joining surface at least on a proximal end side of the terminal once by using a welding machine ; and then pressure-welding and joining an exposed end portion on a distal end side of the exposed core wire to a joining surface on a distal end side of the terminal twice by using the welding machine. Sato disclose the invention generally all as claimed, but does not show the joining an exposed end portion on a distal end side of the exposed core wire to a joining surface on a distal end side of the terminal to be repeat twice. It would have been obvious to one having ordinary skill at the time the invention was made to repeat two times the joining an exposed end portion on a distal end side of the exposed core wire to a joining surface on a distal end side of the terminal of Sato to secure stronger between the core wire at the joining surface for the matter of design choice. 
 	Claim 5, Sato discloses the joining method of the terminal and the cable according to claim 4, wherein when the exposed end portion on the proximal end side of the exposed core wire is pressure-welded to the joining surface on the proximal end side of the terminal, the exposed end portion on the distal end side of the exposed core wire is simultaneously pressure-welded to the joining surface on the distal end side of the terminal once by using the welding machine, and thereafter the exposed end portion on the distal end side of the | exposed core wire that has been pressure-welded once to the joining surface on the distal  end side of the terminal is pressure-welded and joined to the joining surface once again by using the welding machine.
 	Claim 6, Sato discloses the joining method of the terminal and the cable according to claim 4, wherein after the exposed end portion on the proximal end side of the exposed core wire  is pressure-welded to the joining surface on the proximal end side of the terminal once by using the welding machine. For “the exposed end portion on the distal end side of the exposed core wire is pressure-welded and joined to the joining surface on the distal end side of the terminal twice continuously by using the welding machine” is rejected for the same reason of claim 4 above. 
  	Claim 7, Sato discloses the joining method of the terminal and the cable according to claim 4, wherein the exposed end portion of the exposed core wire is joined to the joining surface of the terminal by means of any one of ultrasonic joining, resistance welding, and laser welding [col. 1, line 56].
6.	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato [US9711872] in view of Kanako [US11183780].
 	In view differently, Claim 1, Sato discloses a joining structure of a terminal 501 and a cable 507 for joining a core wire 513 exposed from an insulation sheath 509 of the cable 507 to the terminal 501, wherein the terminal 501 includes a joining surface [of 519] to which the exposed core wire 513 is joined; the exposed core wire 513 includes at least two joining portions A, C; and the at least two joining portions A, C are formed by being joined to the joining surface [of 519] of the terminal 501 by means of pressure-welding [col.1, lines 55-56]. Sato disclose the invention generally all as claimed, but does not show the at least two joining portions are formed by being individually joined to the joining surface of the terminal. However, Kaneko teaches the at least two joining portions are formed by being individually joined to the joining surface of the terminal [fig. 1]. It would have been obvious to one having ordinary skill at the time the invention was made to modify the joining surface of Sato by having the at least two joining portions are formed by being individually joined to the joining surface of the terminal a taught by Kaneko for having two separate joining for the matter of design choice. 
 	Claim 2, Sato discloses the joining structure of the terminal and the cable according to claim 1, wherein the at least two joining portions are provided with a predetermined interval between the at least two joining portions the predetermined interval  being in a longitudinal direction of the exposed core wire. 
 						conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Patel Tulsidas  can be reached on 571-272--2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2832